DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2022.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) a mounting portion (claims 1 and 12); corresponding structure is a substantially planar surface that extends substantially perpendicular to the neck 12; a surface extending at a non-90° angle relative to a longitudinal axis about which the neck 12 is centered; a surface extending along and defined by surfaces that are not entirely co-planar (para. [00125]).
b) a guide element (claim 1); corresponding structure is one or more locator guides 41, one or more helical guides 42, and/or one or more bottom guides 43 that are positioned on and extend radially inwards from the inner surface of the neck 12 of base 10 (para. [00128]).
c) a cutting element (claims 1, 12, and 16); corresponding structure is a unitary, monolithic, serrated blade surface formed of a series of interconnected teeth 29 (para. [00136]).
d) a retaining structure (claims 4 and 5); corresponding structure is annular bead 17 formed about the lower end of the opening 14 of the base 10 (para. [00156]). 
e) a first elongated guide element (claim 16); corresponding structure is locator guide (41) as shown in Figure 8B.
f) a curved guide element (claim 16); corresponding structure is guide (43) as shown in Figure 8B.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term “the guide element” lacks proper antecedent basis in the claims.  Examiner notes the claim earlier introduces the term “a first elongated guide element”. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,708,096 (Dill).
Regarding claim 1, Dill teaches a closure for a container, the closure comprising: 
a base (10) comprising: 
a mounting portion (11); 
a neck portion (12) centered and extending about a vertical axis; 
a thread (15) formed about an exterior surface of the neck; and 
a guide element (14) formed about an inner surface of the neck, 
a cutter (20) comprising:
a cylindrical body (21); 
a cutting element (22, 23; 221, 231) extending downwards from a lower end of the cylindrical body; 
a downwardly angled rib (25) extending about an outer surface of the cutter; and 
a fin (24) extending radially inwards from an inner surface of the cylindrical body; 
a cap (30) comprising: 
a top panel (31); 
a skirt (32) extending downwards from an outer periphery of the top panel; 
a thread (33) configured to interact with the thread of the base to sealingly attach the cap to the base; and 
a drive tab (34) extending downwards from a lower surface of the top panel; 
wherein in an assembled, pre-initial opening configuration of the closure (Figure 3), the cutter is located within the neck portion of the base such the bottommost surface of the cutting element is located above a lowermost portion of the neck portion (see location of 22 above the underside of 11 in Figure 3) and the cap is sealingly attached to the base by an engagement of the thread of the cap with the thread of the base (15 and 33 shown engaged in Figure 3); 
wherein upon initial removal of the cap from the base, rotation of the cap relative to the base results in the engagement of the drive tab with the fin, causing the cutter to be rotated relative to the base (contact between fin 24 and drive tab 34 explicitly discussed in col. 8, lines 45-52); 
the rotation of the cutter relative to the base resulting in the rib entering into and traveling along the guide element as the cap is rotated relative to the base (rib 25 engages guide/thread 14 as taught in col. 7, lines 6-7), with downward rotational movement of the cutter relative to the base causing the cutting element to move to a position in which a bottommost surface of the cutting element extends below the lowermost portion of the cap (22 and 23 explicitly shown below 11 in the opening position of Figure 1; see col. 8, lines 52-65).
	Regarding claim 2, the tabs of the cap are configured to deflect in a radially inwards direction when the cap is attached to the base (driver 34 explicitly stated to deflect radially inwardly when rotating past driving cam 24, upon reclosure of the cap; see col. 3, last line, through col. 4, line 4).
	Regarding claim 3, the rotation of the cap upon initial removal of the cap causes rotation of the cutter in the same direction as the direction of the rotation of the cap (rotation is the same due to the forcing provided by driver 34 on driving cam 24).
Regarding claim 4, the base further comprises a retaining structure (holding cam 19) located about the lowermost portion of the inner surface of the neck portion (explicitly taught in col. 8, lines 62-65).  

7.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0210745 (Rigling).
Regarding claim 12, Rigling teaches a method of assembling a closure for a container comprising: 
providing a base (1) comprising: 
a mounting portion (5); 
a neck portion (unlabeled; see where 1 points in Figure 3) centered and extending about a vertical axis; and 
a thread (4) formed about an exterior surface of the neck; 
providing a cap (3) comprising: 
a top panel (unlabeled; clearly shown as is well-known in the art); 
a skirt (unlabeled; clearly shown as is well-known in the art) having a thread (16) formed on an inner surface; and 
one or more drive tabs (17) extending horizontally downwards from a lower surface of the top panel; 
providing a cutter (2) attached to and integral with the base, the cutter comprising: 
a cylindrical body (unlabeled; clearly shown as the cylindrical main body);
one or more frangible bridges (15) attached between the cylindrical body of the cutter and the neck portion of the base (see Figures 1 and 2); 
a cutting element (13) extending downwards from a lower end of the cylindrical body; 
one or more catches (14) extending radially inwards from an inner surface of the cylindrical body configured to interact with the one or more drive tabs to cause rotation of the cutter (explicitly stated in para. [0035]); and   
two or more cams (10, 11, 12) extending about an outer surface of the cutter, the cams configured to engage with the base to move the cutter from an assembled configuration to a piercing configuration in which a bottommost surface of the cutting element extends below a lowermost portion of the neck portion (see Figures 8 and 9); and 
attaching the cap to the base to seal the base by engaging the thread of the cap with the thread of the base, wherein the step of attaching the cap is defined by an initial movement of the cap relative to the base in a purely axial direction (see difference between Figures 1 and 3, and further noting axially downward movement of the cap until threads 4, 16 engage) and a second subsequent movement of the cap relative to the base in a combined rotational and axial direction (engaging rotation about the threads); 
wherein the downwards movement of the cap relative to the base causes the breakage of the one or more frangible bridges attaching the cutter and the base (explicitly stated in para. [0038]) and also results in the movement of one or both of the cutter and the base relative to one another (notice difference of vertical location of cutter 2 relative to base 1 between Figures 3 and 4) such that following the attachment of the cap to the base, the cap, the base, and the cutter are arranged in an assembled configuration in which the cutter is positioned radially inwards within the base and the cap is sealingly engaged with the neck portion of the base (final assembled position shown in Figure 4).  
Regarding claim 13, further comprising attaching the assembled closure to a container along a portion of the mounting portion (5; explicitly stated but not shown in para. [0030]).  
Regarding claim 14, the movement of one or both of the cutter and the base relative to one another to position the cutter within the base occurs without any rotation of the cutter relative to the base, and involves only movement in an axial direction (axial movement of the cap resulting in axial movement of the cutter relative to the base without any rotation is explicitly stated in para. [0037]).  
Regarding claim 15, further comprising the step of unscrewing the cap from the base after the assembled closured has been attached to the container, wherein unscrewing the cap causes a downwards rotational movement of the cutter relative to the base that creates an opening the container (piercing element turned “anti-clockwise” when the screw cap is twisted off; see end of para. [0040]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,708,096 (Dill) in view of US 2017/0217651 (Stirn).
Regarding claim 5, Dill teaches all limitations substantially as claimed, but fails to teach the retaining structure being configured to engage a bottommost surface of the rib to prevent removal of the cutter through a bottom opening defining the lowermost portion of the neck portion.
However, the reference does teach a holding cam (19) which is taught to prevent the sleeve from being further rotated downward, so that it cannot fall out of the pouring spout (see col. 8, lines 62-65).
Stirn teaches projections (13) which interact with stops (12) to prevent a cutting element from falling out of a neck (3).  Examiner notes two things: 1) that although the cutting element of Stirn is not rotated, it nonetheless cuts based on an axially downward movement, which movement must be stopped in order to prevent these elements from being separated from each other; and 2) although the stops are located on the radially outer surface, one of ordinary skill in the art would find it obvious to provide a radially inwardly extending projection to abut any downwardly-facing surface.  As it relates to Dill, Examiner notes that rib (24) is disposed on the radially inner surface, but still presents a downwardly facing surface located on the bottom edge of the spout (12), and that a radially inwardly extending projection would not interfere with the rotation of the cutter, noting Dill Figure 1 where the rib (24) is located and that there is sufficient space on either side for rotation of the cutter, i.e. the cutting members (22, 23) would not interfere with such rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Dill, providing radially-inwardly extending projections as taught by Stirn, motivated by the benefit of a mechanically equivalent structure which would prevent the cutter from falling out of the neck, by interfering with the bottom of the rib (24).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).

Allowable Subject Matter
10.	Claims 12-15 are allowed.

11.	Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 16, the prior art at least fails to teach a membrane sealed to the second side of the base, and a track defined by a first elongated guide element formed substantially parallel to the longitudinal axis on the interior surface, the elongated guide element having a tip portion extending at an angle between 5 and 45 degrees relative to the longitudinal axis; a curved guide element formed between the tip and the membrane, the curved guide element having a surface facing the tip and extending at substantially the same angle as the tip relative to the longitudinal axis.  No motivation could be found to modify the reference in order to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733